Opinion filed June 6, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                  Nos. 11-18-00339-CR & 11-18-00340-CR
                                __________

                   LARRY LEE PURSELLEY, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 39th District Court
                          Throckmorton County, Texas
                       Trial Court Cause Nos. 1264 & 1275


                      MEMORANDUM OPINION
      Appellant, Larry Lee Purselley, originally pleaded guilty to the state jail
felony offenses of possession of a controlled substance (less than one gram of
methamphetamine) and burglary of a building. Pursuant to the terms of the plea
agreement in each cause, the trial court convicted Appellant; assessed his
punishment at confinement in a state jail facility for twenty-four months in each
cause, to run concurrently, and a $1,500 fine in the possession cause; suspended the
imposition of confinement; and placed Appellant on community supervision for four
years.    About two weeks later, the State filed motions to revoke Appellant’s
community supervision. At a hearing on the motions, Appellant pleaded not true to
the State’s allegations. The trial court found all of the State’s allegations to be true,
revoked Appellant’s community supervision, and imposed the original sentence in
each cause: confinement in a state jail facility for twenty-four months, to run
concurrently, and a fine of $1,500 in the possession cause. We affirm.
         Appellant’s court-appointed counsel has filed in this court a motion to
withdraw as counsel in both appeals. The motion is supported by a brief in which
counsel professionally and conscientiously examines the records and applicable law
and concludes that the appeals are frivolous. Counsel provided Appellant with a
copy of the brief, a copy of the motion to withdraw, and a copy of the record.
Counsel advised Appellant of his right to review the record in each cause and file a
response to counsel’s brief. Counsel also advised Appellant of his right to file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
         Appellant has filed a response to counsel’s Anders brief. In his response,
Appellant asserts that his counsel did not properly advise him of the consequences
of rejecting the State’s plea bargain offer with respect to revocation. In addressing
an Anders brief and a pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal exist
and remand the cause to the trial court so that new counsel may be appointed to brief


                                           2
the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are frivolous. The
record reflects that no objections were made at the revocation hearing, that
Appellant’s probation officer provided testimony in support of the motions to
revoke, and that Appellant testified that his violations stemmed from a
“misunderstanding.” We note that proof of one violation of the terms and conditions
of community supervision is sufficient to support revocation. See Smith v. State,
286 S.W.3d 333, 342 (Tex. Crim. App. 2009). Furthermore, absent a void judgment,
issues relating to an original plea proceeding may not be raised in a subsequent
appeal from the revocation of community supervision and adjudication of guilt.
Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State,
994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Based upon our review of the
records, we agree with counsel that no arguable grounds for appeal exist.1
        The motion to withdraw is granted in each cause, and the judgments of the
trial court are affirmed.


                                                                   PER CURIAM
June 6, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3